
	

113 HR 1968 IH: Hospital Energy Conservation Act
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1968
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Energy to establish a pilot
		  program to award grants and loan guarantees to hospitals to carry out projects
		  for the purpose of reducing energy costs and increasing resilience to improve
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Energy Conservation Act.
		2.Energy
			 Conservation Grant and Loan Guarantee Pilot Program
			(a)EstablishmentThe Secretary of Energy shall establish a
			 pilot program to award grants and loan guarantees to hospitals to carry out
			 energy conservation projects for the purpose of—
				(1)significantly improving the energy
			 efficiency of such hospitals; and
				(2)encouraging onsite power generation and
			 energy storage, capable of operating independent of the grid, and providing
			 sufficient onsite emergency backup power for essential hospital functions.
				(b)Number of
			 hospitalsThe Secretary shall
			 award grants and loan guarantees under the pilot program to no more than 6
			 hospitals during the period described in subsection (f).
			(c)ApplicationsA hospital seeking a grant or loan
			 guarantee under the pilot program shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may require.
			(d)ConsiderationsIn
			 selecting a hospital to award a grant or loan guarantee to under the pilot
			 program, the Secretary shall give special consideration to applications from
			 such hospitals that can demonstrate that they are able to commence an energy
			 conservation project more promptly.
			(e)DefinitionsIn
			 this section, the terms hospital and energy conservation
			 project have the meanings given such terms in section 391 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6371).
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 carrying out this section such sums as may be necessary for fiscal years 2014
			 and 2015, to be derived from funds otherwise authorized to be appropriated for
			 related purposes.
			
